DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  The examiner suggests amending “a concentrator” (see line 1) to “a capacitive concentrator”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The examiner suggests amending “a concentrator” (see line 1) to “a capacitive concentrator”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  The examiner suggests amending “a concentrator” (see line 6) to “a capacitive concentrator”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The examiner suggests amending “the concentrator” (see line 1) to “the capacitive concentrator”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  The examiner suggests amending “the concentrator” (see line 1) to “the capacitive concentrator”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  The examiner suggests amending “the concentrator” (see line 1) to “the capacitive concentrator”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Because specification only cites “a capacitive concentrator” and as such that the only concentrator that may be claimed is “a capacitive concentrator”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 24 depend on claim 23 and is rejected under the same reasoning.

Allowable Subject Matter
Claims 8-15, 22, 22 and 25-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art reference is Hunwick (US 2014/0356267 A1).
	Regarding claim 8, Hunwick discloses a system for manufacturing a concrete product, comprising: a leaching reactor (20); a precipitation reactor (26) connected to the leaching reactor (20); and a set of heat exchangers (21) thermally connected to the leaching reactor (20) and the precipitation reactor (26) (see figures 1A-B and paragraphs 0078-0100).
	Hunwick fails to disclose a set of heat exchangers configured to source heat from a flue gas stream and transfer residual heat from the flue gas to liquid water feeding the leaching and precipitation reactors.
	Claims 9-15 depend on claim 8.
a system for manufacturing a concrete product, comprising: a leaching reactor (20); a precipitation reactor (26) connected to the leaching reactor (20); a set of heat exchangers (21) thermally connected to the leaching reactor (20) and the precipitation reactor (26) (see figures 1A-B and paragraphs 0078-0100).
Hunwick fails to disclose a set of heat exchangers configured to source heat from a flue gas stream; and a concentrator for controlled concentration of calcium ions and/or magnesium ions connected between the leaching reactor and the precipitation reactor.
Claims 22 and 25-32 depend on claim 21.
Claim 33 is drawn to a method of manufacturing a carbonated concrete product using the system of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balonis et al. (WO 2016/061251 A1) discloses a cement product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774